Exhibit 10.2

 

AMENDMENT TO ADVISORY SERVICES AGREEMENT

 

THIS AMENDMENT TO ADVISORY SERVICES AGREEMENT (this “Amendment”), is made and
entered into as of the 4th day of March, 2016, but effective the 28th day of
February, 2016 (the “Effective Date”), by and between HELMERICH & PAYNE, INC.
(the “Company”) and Steven R. Mackey (“Mackey”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto entered into that certain Advisory Services
Agreement dated February 19, 2015 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein, the parties
agree as follows:

 

1.             Term.  The term of the Agreement is hereby extended through, and
will expire on, June 30, 2016.

 

2.             Early Termination.  Either party may terminate the Agreement at
any time for any reason upon ten (10) days prior written notice to the other
party.  Monthly fees payable under Section 3(a) of the Agreement will be
pro-rated for any termination effective on a day other than the last day of the
month.

 

Except as amended hereby, all other terms and conditions of the Lease shall
remain in full force and effect.

 

IN WITNESS WHEREOF, Owner and Lessee have executed this Amendment as of the day
and year first written above.

 

 

 

HELMERICH & PAYNE, INC.

 

 

 

 

 

 

 

By

/s/ JOHN R. BELL

 

 

JOHN R. BELL

 

 

VICE PRESIDENT, CORPORATE SERVICES

 

 

 

 

 

 

 

/s/ STEVEN R. MACKEY

 

STEVEN R. MACKEY

 

--------------------------------------------------------------------------------